DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 18 January 2022.
This office action is made Final.
Claims 1, 8, 16, 19, 20, and 22-23 have been amended. 
All rejections from the previous office action have been withdrawn as necessitated by the amendment. 
	Claims 1, 3-6, 8-20, 22-23 are pending. Claims 1, 19, and 20 are independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 9, 19-20, and 22-23 are rejected under 35 U.S.C. 103 over CubifyFan “Cubify Software Tutorial”, June 5, 2012, https://www.youtube.com/watch?v=-_zY0jQ1NiU. hereinafter, “Cubifyfan” in view of Mufasu CAD, Published on May 9, 2014 https://www.youtube.com/watch?v=qCr-PihAUe8 . in further view of Schmidt (US 20160136883, 5/19/2016). Roxy, “3D Printing With Meshmixer: A Beginner-friendly Introduction to 3DSculpting and Combining Meshes”, dated 9/18/14, 18 pages is entered as evidence disclosing the offset distance function when hollowing 3d models.

As per independent claim 1, Cubifan teaches a method: 
providing, on a user device, a set of user interfaces related to a 3D printing validation and optimization process, the method comprising: 
receiving an input data file representing an 3D model; (Cubifyfan [2:06-2:10]:  Client teaches of importing a .stl file into a workspace)


    PNG
    media_image1.png
    799
    1182
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    789
    1166
    media_image2.png
    Greyscale


analyzing the 3D model to identify one or more printability issues each associated with a corresponding portion of the 3D model; and (Cubifan [2:10] Teaches of a heal option that fixes any printing issues)

    PNG
    media_image3.png
    780
    1156
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    784
    1145
    media_image4.png
    Greyscale



causing a first user interface to be provided on the user device, wherein the first user interface includes a first set of user interface features for displaying a first rendering of the 3D model, (Cubifan: 1:40 Teaches of a bed that you can place an object on and allows to view different angles of an object by rotation and moving the bed)

    PNG
    media_image5.png
    773
    1123
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    817
    1133
    media_image6.png
    Greyscale




a second set of user interface features for manipulating the displayed first rendering of the 3D model, 
(Cubifan: 3:15 Contains tools in the bottom left a user selects and gives different views)


    PNG
    media_image7.png
    895
    1432
    media_image7.png
    Greyscale




a third set of user interface features for displaying information regarding the 3D model, and (Cubifan: 4:03 Contains tools in the bottom such as model info that gives info of a 3D object)



    PNG
    media_image8.png
    895
    1432
    media_image8.png
    Greyscale


a fourth set of user interface features for receiving user input for customizing the 3D printing validation and optimization process of the 3D model.  (Cubifan: Teaches of a user not liking having the z index over 141 and using orient scale to make any adjustments to an object such as lowering the Z index from 141 to 138 for better printing)



    PNG
    media_image9.png
    895
    1432
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    895
    1432
    media_image10.png
    Greyscale

Adjusting the scaling, 

the user input including a specification of a desired 3D printer model or a desired 3D printing service ([5:39] teaches of adjusting a model to be below 140mm); 


    PNG
    media_image10.png
    895
    1432
    media_image10.png
    Greyscale


and in response to receiving the user input for customizing the 3D printing validation and optimization process of the 3D model from the user device over the network, generating a 3D printable output file for transmission over the network to the user device ([8:26] teaches of wirelessly printing a cube file), 

However, Cubifan fails to teach a location on an exterior surface of the 3D model that is sufficient size to hold an escape hole; determining an amount of hollowing of the 3D model to occur, based at least in part on the user input received through the fourth set of user interface features; determining a location of an inner surface with a portion of the 3D model based on the hollowing; and 
However. Mufasu teaches a location on an exterior surface of the 3D model that is sufficient size to hold an escape hole ([00:43] determining by a user entering a shell number);
	determining an amount of hollowing of the 3d model to occur (Mufasu: [00:42] teaches of adjusting hollowing of a diagram);
	determining a location of an inner surface with a portion of the 3D model based on the determined amount of hollowing (user selects where the shell is going to occur); and
wherein generating the 3D printable output file to identify (i) the location for the escape hole on the exterior surface of the 3D model, and (ii) the determined inner surface within the 3D model ([0:42-1:05]Teaches of adjusting the hollowing by entering a value)(1:12 user can rotate the item and view escape hole).


    PNG
    media_image11.png
    650
    1135
    media_image11.png
    Greyscale

11
    PNG
    media_image12.png
    660
    1151
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    668
    1155
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software a hollowness tool as taught by Mufasu for a better result of allowing for shells to be created easier. 
	Furthermore, the cited art fails to specifically disclose selecting, by the 3D modeling system, a location on an exterior surface of the 3D model that is of sufficient size to hold an escape hole; determining an amount of hollowing of the 3D model to occur, based at least in part on the user input received through the fourth set of user interface features; determining a location of an inner surface within a portion of the 3D model based on the determined amount of hollowing; and wherein generating the 3D printable output file to identify(i) the location for the escape hole on the exterior surface of the 3D model, and (ii) the location of the determined inner surface within the 3D model. However, Schmidt discloses:
selecting, by the 3D modeling system, a location on an exterior surface of the 3D model that is of sufficient size to hold an escape hole. (0032-0033, 0051, 0067: areas for placing escape holes are located); 
determining an amount of hollowing of the 3D model to occur, based at least in part on the user input received through the fourth set of user interface features (0030-0031;0064; FIG 5: discloses user interface options for hollowing that includes a slider bar for “offset distance” The Examiner provides Roxy, entered as evidence, that states “If needed, hollow out your model. Your model might need to be hollow to print cheaper and better. Go to Edit => Hollow. “Offset” determines wall thickness”. (pg 14) Thus, the offset distance slider shown in FIG 5 is an amount of hollowing parameter that is determined based on where the user moves the slider to.)
determining a location of an inner surface within a portion of the 3D model based on the determined amount of hollowing(0032-0033; 0038-0039; 0067-0068: discloses areas where escape holes can be placed on the hollow shell of the 3d model)
wherein generating the 3D printable output file to identify(i) the location for the escape hole on the exterior surface of the 3D model, and (ii) the location of the determined inner surface within the 3D model (0033-0034, 0062, 0071: Perforated 3D model (output file) comprising information of the hollow shell of the model and the escape holes is created)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to have modified the cited art with the disclosed features of Schmidt since it would have provided the benefit of efficient creation of 

Regarding claim 5, Cubify teaches:
5. (Original) The computer-implemented method of claim 1, wherein the second set of user interface features includes controls to move, rotate, or scale the first rendering of the 3D model displayed in the first set of user interface features (Cubifan: 3:15 Contains tools in the bottom left a user selects and gives different views, see the images of claim 1)

Regarding claim 9, Mufasu teaches:
9. (Original) The computer-implemented method of claim 1, wherein the fourth set of user interface features includes a minimum wall thickness adjustment tool (Mufaso
[0:42-1:30]Teaches of adjusting the hollowing by entering a value)

    PNG
    media_image11.png
    650
    1135
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    660
    1151
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    668
    1155
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software a hollowness tool as taught by Mufasu for a better result of allowing for shells to be created easier. 
Claim 19 and 20 are similar to claim 1 and rejected for similar reasons.

	As per dependent claim 22 and 23, based on the rejection of Claim 1 and the rationale incorporated, Schmidt discloses selecting the location on the exterior surface of the 3D model for the escape hole includes selecting the first location of the escape hole to be on a downward-oriented portion of the exterior surface of the 3D model. (FIG 3, 0041, 0045: Holes are placed/located on a downward-oriented portion of the exterior surface of the 3D model)

	Note: In the previous office action, the headings of the grounds of rejections of Claims 3-4, 6, 8, 10-18 were incomplete/incorrect. The headings for these grounds have been corrected in this office action. In addition, the rejections of these claims and their rationale remain unchanged. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Schmidt (US 2015/015149)(Schmidt149)
Regarding claim 3, Cubifan does not teach of color coding printability issues, however Schmidt149 teaches:
3. (Original) The computer-implemented method of claim 1, wherein portions of the 3D model not associated with any of the one or more printability issues are rendered and displayed in the first set of user interface features in a default color; and 

([0054], Fig. 5 teaches of highlighting overhangs allowing for a user to [0083] assists a user to add support posts to the object)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Schmidt before him before the effective filing date of the claimed invention, to modify the 3D software to include highlighting overhangs as taught by Schmidt for a predictable of increasing the use of use whereby multiple applications are in one browser allowing for a user to do multiple things within a web browser and allowing a user to identify problems easier. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Schmidt493 in view of Sylor US 2002/0186238.
Regarding claim 4, Sylor teaches:
4. (Original) The computer-implemented method of claim 3, wherein the default color is green and the one or more colors other than the default color include red and yellow ([0135] teaches of green as a default color and red and yellow as severities for warnings).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Sylor before him before the effective filing date of the claimed invention, to modify the 3D software to include highlighting in red and yellow as taught . 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Couture 2006/0017721.
Regarding claim 6, Cubify teaches:
6. (Original) The computer-implemented method of claim 1, wherein the information regarding the 3D model includes information regarding the one or more printability issues, 
(Cubifan [5:39]: Teaches of a user worried about the printing of a 3d object so lowers the Z index height) 

    PNG
    media_image10.png
    895
    1432
    media_image10.png
    Greyscale


information regarding dimensions of the 3D model (see above shows axis’ X and Y for dimensions), 


Cubify does not teach of triangle and vertex information, However Couture teaches:
and information regarding a triangle count and a vertex count of the 3D model (Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  

    PNG
    media_image14.png
    933
    817
    media_image14.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software to include triangle and vertex counts as taught by . 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of  Amin US 6,922,816.
Regarding claim 8, the cited prior art doesn’t appear to teach of an adjustable bar, however Amin teaches:
8. (Original) The computer-implemented method of claim 7, wherein the fourth set of user interface features includes an adjustable slider bar to enable a user to provide the user input. (Amin: [Abstract] teaches of using a slider which enables the user provide input)
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Amin before him before the effective filing date of the claimed invention, to modify the shell software to include a slider for shell adjustments as taught by Amin for a predictable result of increasing the ease of use of input. 


Claim 10, 12, 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Sanches US 2018/0024731.

Regarding claim 10, Cubifan teaches:

performing at least a portion of the 3D validation and optimization process to generate a validated 3D model (Cubifan: [3:41] teaches of a heal operation); 


    PNG
    media_image4.png
    784
    1145
    media_image4.png
    Greyscale



Cubifan does not teach displaying both the processed and 3D model, however Sanches teaches:

causing a second user interface to be provided on the user device, wherein the second user interface includes a fifth set of user interface features for displaying a second rendering of the 3D model and a rendering of the validated 3D model and a sixth set of user interface features for manipulating the content displayed in the fifth set of user (Sanches: [0182] teaches of displaying an amended document next to an original document).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software displaying both a completed document and n original document as taught by Sanches for a better result allowing for a user to compare the documents visually easier. 

Regarding claim 12, Sanches teaches:
12. (Original) The computer-implemented method of claim 10, wherein the second rendering of the 3D model and the rendering of the validated 3D model are displayed within the fifth set of user interface features contemporaneously (Sanches: [0192] teaches of displaying an amended document next to an original document).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software displaying both a completed document and n original document as taught by Sanches for a predictable result allowing for a user to compare the documents visually easier. 

Regarding claim 14, Cubify teaches:
14. (Currently Amended) The computer-implemented method of claim 10, wherein the sixth set of user interface features for manipulating content displayed in the fifth set of user interface features includes controls to move, rotate, or scale the second rendering 
(bed allows for rotating and moving an object).  

    PNG
    media_image6.png
    817
    1133
    media_image6.png
    Greyscale


    PNG
    media_image6.png
    817
    1133
    media_image6.png
    Greyscale



Regarding claim 15, Cubify teaches:
15. (Original) The computer-implemented method of claim 14, wherein the second rendering of the 3D model and the rendering of the validated 3D model are moved, rotated, or scaled synchronously by the controls of the sixth set of user interface features.  (Cubifan: 3:15 Contains tools in the bottom left a user selects and gives different views, see the images of claim 1)




Regarding claim 17, Cubify teaches:
17. (Original) The computer-implemented method of claim 10, wherein the second user interface further includes an eighth set of user interface features for receiving user input for customizing the 3D printing validation and optimization process.  


    PNG
    media_image10.png
    895
    1432
    media_image10.png
    Greyscale




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Sanches in view of Zeiger US 8,314,790.
Regarding claim 11, Zeiger teaches:
11. (Original) The computer-implemented method of claim 10, wherein the second user interface is provided within a web browser executing on the user (Col. 7 lines 30-53, Fig. 4A teaches of a 3D modeling software in a web browser).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Zeiger before him before the effective filing date of the claimed invention, to modify the 3D software to include it in a web browser as taught by Zeiger for a predictable of increasing the use of use whereby multiple applications are in one browser allowing for a user to do multiple things within a web browser. 


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Sanches in view of Schimdt493
Regarding claim 13, Cubifan doesn’t teach of color coding, however Schmidt493 teaches:
13. (Original) The computer-implemented method of claim 10, 
wherein portions of the 3D model not associated with any of the one or more printability issues are rendered and displayed in the fifth set of user interface features in a default color (Schmidt493: [73-84], Fig. 4 non darkened color); wherein portions of the 3D model associated with any of the one or more printability issues are rendered and displayed Attorney Docket: MXDM.P001Page 4 of 8 Application No: 15/703,838in the fifth set of user interface features in one or more colors other than the default color; wherein a portion of the validated 3D model associated with a printability issue resolved by the 3D printing validation and optimization process is rendered and displayed in the fifth set of user interface features in the default color(Schmidt493[73-84], Fig. 4 darkened color, teaches of using darkened color for objects that have a large overhang and may need support beams).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Schmidt before him before the effective filing date of the claimed invention, to modify the 3D software to shading as taught by Schmidt for a better result of increasing the ease of use of the system. 

Claim 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cubifan in further view of Mufasu in further view of Schmidt in further view of Sanches in view of Schmidt493 in view of Couture.
Regarding claim 16, Schmidt493 teaches:
16. (Original) The computer-implemented method of claim 10, wherein the second user interface further includes a seventh set of user interface features for displaying side-by-side comparisons of information regarding the 3D model and the validated 3D model, including: 
a side-by-side comparison of the one or more printability issues of the 3D model and any printability issues identified in the validated 3D model ([73-84], Fig. 4 darkened color, teaches of using darkened color for objects that have a large overhang and may need support beams, Sanches above in claim 10 teaches of the side by side comparison).  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Schmidt before him before the effective filing date of the claimed 
 Couture teaches: a side-by-side comparison of dimensions of the 3D model and dimensions of the validated 3D model, and  Attorney Docket: MXDM.P001Page 5 of 8 Application No: 15/703,838a side-by-side comparison of respective triangle counts and vertex counts of the 3D model and the validated 3D model.  (Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  

    PNG
    media_image14.png
    933
    817
    media_image14.png
    Greyscale


(Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  




Regarding claim 18, based on the rejection of Claim 17 and the rationale incorporated, Couture teaches:
18. (Original) The computer-implemented method of claim 17, wherein the eighth set of user interface features includes re- performing at least a portion of the validation and optimization process based on user input received via the eight set of user interface features.  (Couture: [0049] teaches of a displaying a vertex count and triangle count of an object).  

It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Couture before him before the effective filing date of the claimed invention, to modify the 3D software to include triangle and vertex counts as taught by Couture for a predictable result of allowing a user an easy method to see relevant information of a 3D model. 



    PNG
    media_image14.png
    933
    817
    media_image14.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1, 19-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location 

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177